Order entered April 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01079-CR
                                      No. 05-12-01080-CR

                            KEITH BRONSHA PAUL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-41122-Y, F11-42448-Y

                                           ORDER
       The Court has before it appellant’s third motion to supplement the record and to hold the

brief in abeyance.    Appellant asks us to order the Dallas County District Clerk to file a

supplemental record that contains a written motion to suppress and findings of fact and

conclusions of law regarding a motion to suppress in trial cause no. F11-42448-Y. The Court

previously received correspondence from the Dallas County District Clerk that states they do not

have a written motion to suppress in these cases.

        Because this Court cannot determine from the record filed whether the documents

appellant seeks were prepared or filed, we ORDER the trial court to conduct a hearing to

determine the following: (1) whether the hearing on a motion to suppress encompassed both trial
court cause nos. F11-41122-Y and F11-42448-Y; (2) whether the trial court issued written

findings of fact and conclusions of law as to both trial court cause nos. F11-41122-Y and F11-

42448-Y; and (3) whether the trial court conducted the suppression hearing on the basis of a

written motion to suppress during the hearing in either case.

       If the trial court determines that written motions were on file or that written findings of

fact and conclusions of law were prepared for both cases, the trial court shall next determine

whether the record can be supplemented with those documents.

       We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, any orders, and any supporting documentation to this

Court within THIRTY DAYS of the date of this order.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal will be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                     /s/        CAROLYN WRIGHT
                                                                CHIEF JUSTICE